Citation Nr: 1709414	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO. 09-02 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether referral is warranted for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) for impairment claimed as associated with the Veteran's service-connected left ear hearing loss. 

2. Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In an October 2004 rating decision, the RO granted service-connection for left ear hearing loss, assigning a 10 percent disability rating, effective February 2, 2004. In October 2012, the Board denied the Veteran's claim of entitlement to a rating in excess of 10 percent for left ear hearing loss and the Veteran appealed that decision to the Court of Appeals for Veteran's Claims (Court).

In a March 2014 Memorandum Decision, the Court specifically affirmed the Board's finding that the Veteran is entitled to no more than a 10 percent schedular disability rating under the rating criteria for the left ear hearing loss. The Court vacated the portion of the Board's October 2012 decision only with regard to referral for extraschedular consideration under 38 C.F.R. § 3.32 and remanded this remaining aspect of the rating issue to the Board for re-adjudication. The Court further held that the Board's supporting analysis for finding that a claim of entitlement to a TDIU was not raised by the record was inadequate because the Board failed to address the Veteran's February 2005 assertion that his hearing loss had caused him to experience difficulty at his place of employment. See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In November 2014 and December 2015, the Board remanded the claim for further development. There was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dement v. West, 13 Vet. App. 141, 146-47 (1999).




FINDINGS OF FACT

1. The Veteran's service-connected left ear hearing loss disability does not result in an exceptional or unusual disability picture.

2. The Veteran's service-connected disabilities do not prevent him from securing or following gainful employment.


CONCLUSIONS OF LAW

1. Referral for extraschedular consideration is not warranted. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321 (2016).

2. The criteria for referral for TDIU consideration have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran was provided a vestibular examination in August 2015 and an audiological evaluation in June 2016. Each of the VA examiners performed in-person audiological or vestibular examinations and collectively provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). However, in addition to providing objective test results, a VA audiological examination report must address the functional effects caused by a hearing disability. Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). The examiners addressed these effects in the reports.

The VA examinations and opinions during the appeal period are responsive to the November 2014 and December 2015 Board remand directives and are adequate to decide the Veteran's claim on appeal. See Barr, 21 Vet. App. at 311.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Increased Rating Left Ear Hearing Loss

As mentioned in the introduction, in October 2012 the Board denied the Veteran's claim of entitlement to a disability rating in excess of 10 percent for left ear hearing loss and the Veteran appealed this decision to the Court. In a March 2014 Memorandum Decision, the Court specifically affirmed the Board's finding that the Veteran is entitled to no more than a 10 percent schedular disability rating under the rating criteria for the left ear hearing loss. For background purposes and to assist the Veteran with understanding how his hearing loss is rated, the Board will provide a relatively brief description of his schedular rating.

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016). The percentage ratings in the Rating Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016). The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

Diagnostic Codes (DCs) are assigned by the rating officials to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. See 38 C.F.R. § 4.7 (2016). When a question arises as to which of two ratings apply under a particular DC, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. See id. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3. The Rating Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. See 38 C.F.R. § 4.14 (2016).

Hearing loss is evaluated under 38 C.F.R. § 4.85, DC 6100 using a mechanical formula. Disability ratings for service-connected hearing loss range from noncompensable to 100 percent and are determined by inserting numbers, which are assigned based on the results of audiometric evaluations, into Table VI in DC 6100. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). The Rating Schedule establishes eleven Roman numeral auditory acuity levels that range from Level I (essentially normal hearing acuity) to Level XI (profound deafness). Id. The level of auditory acuity is based on the average puretone threshold (derived from the results of puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz) and organic impairment of hearing acuity (measured by controlled speech discrimination test; Maryland CNC). See 38 C.F.R. § 4.85, Table VI. The columns in Table VI represent nine categories of decibel loss as measured by puretone threshold averages. The rows in Table VI represent nine categories of organic impairment of hearing acuity as measured by speech discrimination tests. The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the column that represents the relevant puretone threshold average with the row that represents the relevant speech discrimination test result. Id. 

Exceptional patterns of hearing impairment are provided for in 38 C.F.R. § 4.86 (2016). When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear is evaluated separately. 38 C.F.R. § 4.86(a). 

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the row that corresponds to the numeric designation for the ear with better hearing acuity (as determined by Table VI) and the column that corresponds to the numeric designation level for the ear with the poorer hearing acuity (as determined by Table VI). For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent. See id.

In June 2016, the Veteran underwent a VA audiological examination which showed that the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
LEFT
105
105
105
105
105

Speech discrimination tests used the Maryland CNC word list and revealed speech recognition ability of 0 percent in the left ear.

Table VI in 38 C.F.R. § 4.85 combines the puretone average and the speech recognition scores to produce a numeric designation for each ear, which is inserted into Table VII in 38 C.F.R. § 4.85 to determine the correct disability level. The puretone numbers for the left ear at 1000, 2000, 3000, and 4000 Hertz are each above 55 decibels, therefore Table VIa is also considered along with Table VI for the left ear. See 38 C.F.R. § 4.86(a). Because the left ear had a puretone average of 105 decibels and a speech recognition score of 0 percent, it received a designation of XI under Table VI and XI under Table VIa. The right ear is not service-connected; it has a designation of I under Table VI. See 38 C.F.R. § 4.85, Table VI. The intersection of row I for the better ear and column XI for the poorer ear on Table VII established that under the June 2016 examination the Veteran's hearing loss is entitled to a 10 percent disability rating. See 38 C.F.R. § 4.85, DC 6100. Using the most recent audiological examination available, the Veteran is entitled to no more than a 10 percent schedular disability rating under the rating criteria for the left ear hearing loss, as affirmed in the March 2014 Court Memorandum Decision. 

Extraschedular Left Ear Hearing Loss

In a March 2014 Memorandum Decision, the Court held that the Board's supporting analysis for its finding that the Veteran's case need not be referred to an appropriate agency official for extraschedular consideration was inadequate and vacated the Board's October 2012 decision to the extent that it denied referral for extraschedular consideration under 38 C.F.R. § 3.321.

The Board has considered whether the evaluation of the Veteran's left ear hearing loss disability should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the Rating Schedule are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. In exceptional situations where the rating is inadequate, the case may be referred for extraschedular consideration. Id. The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court of Appeals for Veterans Claims (Court) held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, in which case the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating. Id.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's left ear sensorineural hearing loss with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

Specifically, in a February 2005 statement, the Veteran asserted that he had difficulty understanding conversations and difficulty hearing which caused him to experience problems in job-related duties. In a April 2006 statement, the Veteran contended that he had a harder time hearing when people were speaking to him, that he had to ask the speaker to repeat what was said, and also that he had to face the speaker so that he could read the speaker's lips. The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability. In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86. In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999. See 64 Fed. Reg. 25206 (May 11, 1999). In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment. The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA. The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994).

Further, in Doucette v. Shulkin, No. 15-2818, 2017 WL 877340, at *3 (Vet. App. Mar. 6, 2017), the Court held when evaluating hearing loss, VA measures a claimant's ability to hear certain frequencies at specific volumes and to understand speech, using rating tables to correlate the results of audiometric testing with varying degrees of disability. The Court held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure. Thus, when a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria. However, as the rating criteria do not otherwise discuss, let alone account for, other functional effects, such as dizziness, vertigo, ear pain, etc., the Court could not conclude that the rating schedule, on its face, contemplates effects other than difficulty hearing or understanding speech. Id.

In a February 2005 statement, the Veteran also asserted that he had roaring, ringing, and pain in his ear, specifically severe pains that shot through his ears which caused severe headaches. 

During the August 2015 VA examination, the Veteran reported increasingly worse dizziness, which began around 2006. He described his symptoms as a "room spinning" sensation. The Veteran also reported symptoms of vertigo, staggering, and sporadic ear aches that felt like a "toothache." The August 2015 VA examiner opined that it was less likely than not that vertigo was proximately due to or the result of the Veteran's service connected left ear hearing loss. A video nystagmography (VNG), a series of tests to determine if a vestibular (inner ear) disorder was causing dizziness/balance problems, was performed. The VNG evaluation was normal, which indicates that the inner ear was not the cause of the Veteran's dizziness. The examiner stated that there are multiple etiologies for vertigo and dizziness and that the Veteran did not have a complete evaluation to determine the cause of his symptoms or appropriate treatment. She stated an opinion would be merely speculative since there was no documented history of chronicity, medical treatment for vertigo, and no prior diagnostic studies that affirms that a condition was associated with symptoms of vertigo.

Pursuant to the December 2015 Board remand directives, the Veteran was afforded an additional VA examination by an otolaryngologist in June 2016. The VA examiner opined that the Veteran's headaches were less likely than not proximately due or the result of the Veteran's service connected left ear hearing loss. The Veteran reported headaches about twice a month in the frontal and temporal areas that happen in association with hearing "thousands of drums beating." The Veteran stated that he was unsure of the cause of the drum beating sounds and was never diagnosed with a headache condition. The Veteran did not have current symptoms at the time of examination. The VA examiner found no diagnosis of a headache condition because there was no pathology to render a diagnosis.

In regard to dizziness, the June 2016 VA examiner opined that that the Veteran's vertigo and dizziness were less likely than not proximately due to or the result of the Veteran's left ear hearing loss. The VA examiner explained that the Veteran did not have any objective findings of vertigo or dizziness during the examination. The Veteran had a brief two second subjective vertigo during head hanging right on Dix Hallpike testing but no nystagmus was noted. Further, after reviewing the Veteran's records, the examiner stated that the Veteran did not experience dizziness until many years after the onset of the hearing loss and that the Veteran's ear examination was normal. The VA examiner stated that he could not attribute the dizziness to the Veteran's left ear hearing loss based on the examination or medical records reviewed. Further, an MRI of the brain and VNG were normal in 2005. A normal VNG evaluation indicates that the inner ear was not the cause of the Veteran's dizziness/balance problems. The VA examiner explained that the Veterans subjective symptoms of vertigo were on his right side, which was not the same side as the left sided hearing loss. 

The June 2016 VA examiner also opined that the Veteran's ear pain is less likely than not proximately due to or the result of the Veteran's left ear hearing loss. The VA examiner reported that the Veteran did not have any ear pain and had a normal examination. The VA examiner reviewed the records and indicated that the Veteran did not experience ear pain until many years after the onset of hearing loss. The examiner could not attribute the ear pain to left side hearing loss based on the examination or medical records provided.

Accordingly, the Board finds that functional impairment due to hearing loss including difficulty understanding conversations causing problems in job related duties is a disability picture that is considered in the current schedular rating criteria. See Doucette, 2017 WL 877340, at *3. Therefore, the Veteran's struggle to comprehend verbal conversations, necessity to have phrases repeated and having to face the speaker, are factors contemplated in the regulations and rating criteria as defined. The Board has addressed symptoms the Veteran reported to be associated with his disabilities that are not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by his assigned schedular rating. In particular, the June 2016 VA examiner, a licensed otolaryngologist, opined that the Veteran's dizziness, vertigo, ear pain, and headaches are less likely than not caused by or related to the Veteran's left ear hearing loss and provided sufficient rationale to support her findings. Therefore, these symptoms are not attributable to the service-connected disability and there are not considered in addressing the first step in Thun.  Further, the Veteran is currently has a service-connected tinnitus disability associated with left ear hearing loss at 10 percent disabling, which is the maximum schedular rating for this disability. See 38 C.F.R. § 4.87 DC 6260 (2016). As pyramiding is prohibited, the Veteran would not be compensated any further for tinnitus. See 38 C.F.R. § 4.14. There is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

The August 2015 and June 2016 VA examination reports collectively provide competent and probative evidence that weigh against the Veteran's claim of a referral for an extraschedular rating for impairment claimed as associated with the Veteran's service-connected left ear hearing loss because the VA examiner reviewed the Veteran's service treatment records, VA medical records, private medical records; interviewed the Veteran; performed an appropriate examination; and provided a medical opinion supported by well-reasoned rationale. Monzingo, 26 Vet. App. at 105-06.

Accordingly, the Board determines that the Veteran's complaints of hearing difficulty and its effect on the Veteran's job related duties have been considered under the numerical criteria set forth in the rating schedule. The Veteran is currently compensated for service-connected tinnitus. His complaints of dizziness, vertigo, ear pain, and headaches that he asserted to be associated with his left ear hearing loss have been otherwise been determined less likely than not caused by or related to his left ear hearing loss and adequately addressed by the June 2016 VA examination report. In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his service-connected hearing loss.

The preponderance of the evidence is against the claim of a referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) for impairment claimed as associated with the Veteran's service-connected left ear hearing loss the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

TDIU

TDIU may be assigned when the schedular rating is less than 100 percent and disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities. If unemployability is claimed as a result of only one service-connected disability, it must be rated at 60 percent or more. If it is a result of two or more disabilities, at least one disability must be rated at 40 percent or more, with at least another sufficient disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.341(a), 4.16(a).

38 C.F.R. § 4.16(a) establishes that the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes a veteran's case outside the norm with respect to a similar level of disability under the rating schedule. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (2016). The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not a veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363.

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a Veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16(a).

The central inquiry is "whether service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The level of education, special training, and previous work experience may be considered as part of a TDIU claim. Age or impairment(s) caused by nonservice-connected disabilities may not be considered when determining whether such a total disability rating is warranted. See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

The Veteran receives compensation for a left ear hearing loss disability at 10 percent disabling, and tinnitus associated with a left ear hearing loss disability at 10 percent disabling. The combined rating for these disabilities is 20 percent. The Veteran's service-connected disabilities do not meet the percentage threshold set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis. It must still be determined whether his service-connected disabilities preclude him from engaging in substantially gainful employment on an extra-schedular basis. 38 C.F.R. § 4.16(b).

Veterans who are unable to secure gainful employment by reason of service-connected disabilities, but fail to meet the criteria in 38 C.F.R. § 4.16(a), may receive extraschedular consideration under 38 C.F.R. § 4.16(b). Specifically, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a). The rating board will include a full statement as a veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue. 38 C.F.R. § 4.16(b). 

In order to grant a TDIU on an extra-schedular basis, the record must reflect that circumstances, apart from nonservice-connected conditions, place the claimant in a different position than other Veterans having the same compensation rating. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. The ultimate question is whether the Veteran, in light of his service-connected disability, is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. 361. 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment," in part, by noting the following standard announced by the United States Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975). 

It is clear that the claimant need not be a total "basket case" before it may be found that there is an inability to engage in substantial gainful activity. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. Id.

However, service-connected disabilities, alone, must be sufficiently severe to produce unemployability. Hatlestad, 5 Vet. App. at 529. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the Veteran. Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102.

As the Board itself cannot assign an extra-schedular rating, including on the basis of TDIU, in the first instance; it must first specifically determine whether to refer a case to the Director of Compensation and Pension Service for an extra-schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record. 38 C.F.R. § 4.16 (b); See also Thun, 22 Vet. App. at 115; Barringer v. Peake, 22 Vet. App. 242 (2008). If, and only if, the Director determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits.

In a February 2005 statement, the Veteran asserted that his left ear hearing loss created difficulty for him performing his job because he could not hear instructions. The Veteran explained that he had to ask people to repeat what they were saying multiple times.

In an April 2006 private medical record, the physician opined that since where the Veteran worked had a lot of loud noise, he felt that the Veteran was "definitely permanently and totally disabled for gainful employment due to severe hearing loss." In a subsequent April 2006 private medical record, the physician indicated that when he initially "taken the Veteran out of work," he did not have access to a hearing test report which showed that the Veteran's hearing was already fully evaluated and determined to be permanent and irreversible. The physician opined that based on a review of the hearing test report, the Veteran would be "okay to return to work" and instructed the Veteran to wear ear protectors to protect the remaining hearing. 

In a June 2007 private medical record, the physician indicated that the Veteran was not employed at the time and "had no transferable skills."

In a January 2009 substantive appeal (VA Form 9), the Veteran stated "there isn't anything they can do for my loss of hearing. So money is a problem, paying co-pay 25 dollars a doctor visit when the VA is only giving me $123.00 per month, plus gas cost. I don't have a job."

An August 2015 VA examination report indicates that the Veteran is employed as a school bus driver. The Veteran reported that he had difficulty hearing his dispatcher over the radio due to hearing loss. The Veteran stated that he did not drive the bus if he felt dizzy or had severe left ear pain. The VA examiner stated that based on symptomatic vertigo, this would impair operation of motorized equipment and vehicles or participation requiring heavy lifting, prolonged walking or standing. In both the August 2015 and June 2016 VA examinations, the VA examiner opined that the Veteran's dizziness and vertigo are not related to his left ear hearing loss, as discussed above. 

The June 2016 VA examination report for headaches reflects that the Veteran's headache condition did not impact his ability to work. The June 2016 VA examination report for tinnitus indicates that the Veteran's tinnitus impacted ordinary conditions of his daily life by interfering with sleep and concentration.

The Board finds that referral to the Director for TDIU consideration is not warranted.  The Board has considered the opinions of the private medical physician, VA examiners, and the Veteran's lay statements. The ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator. See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"). 

In considering the April 2006 statements from the Veteran's private physician, the physician's first statement that the Veteran was "definitely permanently and totally disabled for gainful employment due to severe hearing loss" supports the Veteran's claim for a TDIU as evidence of an "exceptional or unusual disability picture," however; the physician later changed his opinion. The physician clarified in a subsequent April 2006 statement, after a more thorough review of the Veteran's record, including a hearing test report that he (the physician) had failed to account for when he made his original opinion. The physician believed that the Veteran "would be okay to return to work" and explained that his prior statement was made without having access to the 2004 hearing report.

The private physician's statement in June 2007, that the Veteran "had no transferable skills" and that the Veteran was not employed at the time, does not indicate that the Veteran was unemployed by reason of the service-connected left ear hearing loss. In the January 2009 VA Form 9, the Veteran's statement also does not demonstrate that the Veteran was unemployed due to his service-connected left ear hearing loss versus being unemployed for some other reason. The statement appears to be less of a contention that he was unemployable due to his hearing loss but more of an expression of a need for financial assistance. The Veteran had been told by doctors that his hearing loss could not be fixed and he felt that spending money visiting the doctor while he was unemployed was difficult especially since there was no improvement to his left ear hearing loss.

Furthermore, functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as the Veteran described during the August 2015 VA examination, are precisely the effects that VA's audiometric tests are designed to measure and are fully contemplated in the rating criteria. See Doucette, 2017 WL 877340, at *3. While the August 2015 VA examiner stated that symptomatic vertigo would impair operation of motorized equipment and vehicles or participation requiring heavy lifting, prolonged walking or standing, the examiner opined that dizziness and vertigo are not related to the Veteran's service-connected left ear hearing loss. Regardless, the Veteran's service-connected disabilities do not include vertigo or dizziness and only service-connected disabilities can be considered in the evaluation of TDIU. See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363. The Veteran was also noted to be employed as a bus driver during the August 2015 VA examination.

The June 2016 VA examiner stated that the Veteran's headache condition did not impact his ability to work; however, the headaches are not a service-connected disability. While June 2016 examination report indicates that the functional impact of the Veteran's tinnitus is interference with sleep and concentration, the Veteran is in receipt of service-connection for tinnitus and already compensated accordingly. 

The Veteran's service connected disabilities do not meet the percentage threshold set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis and the Board finds that referral for a TDIU on an extra-schedular basis is not warranted. 


ORDER

Referral for extraschedular consideration for impairment claimed as associated with the Veteran's service-connected left ear hearing loss is denied.

Referral for a TDIU is not warranted. 



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


